Case 1:18-cv-01520-RMB-AMD Document 107-2 Filed 04/15/20 Page 1 of 4 PageID: 1895




                              EXHIBIT B
                                      to
      Order Granting Preliminary Approval of
             Class Action Settlement
Case 1:18-cv-01520-RMB-AMD Document 107-2 Filed 04/15/20 Page 2 of 4 PageID: 1896

                   YOUR CLAIM MUST BE SUBMITTED BY [INSERT DATE]




                                      EXHIBIT B
                                     CLAIM FORM              [Borrower’s name]

                                                             [Mailing Address]

                                                              [City, State, Zip]


                                                         [Insert Property Address]

  YOU MUST SUBMIT THIS CLAIM FORM TO RECEIVE A SETTLEMENT PAYMENT

  PLEASE FULLY COMPLETE THIS CLAIM FORM AND SIGN IT BELOW. INCOMPLETE
  CLAIM FORMS WILL BE DEEMED INVALID AND THE CLAIM MAY BE DENIED.

  IF MORE THAN ONE PERSON IS A BORROWER ON THE LOAN, THEN ALL BORROWERS
  MUST COMPLETE AND SIGN THIS CLAIM FORM.

  IF ONE OR MORE OF THE BORROWERS                 ARE   DECEASED,      PLEASE      SEE
  ACCOMPANYING INSTRUCTIONS.

  AS EXPLAINED IN THE ACCOMPANYING INSTRUCTIONS, CLAIMANTS REQUIRED TO
  SUBMIT IDENTITY VERIFICATIONS AND AFFIDAVITS CAN ACCESS SAMPLE FORMS
  ON THE SETTLEMENT WEBSITE: www.GrayFinancialFreedomSettlementInfo.com.

  OUR RECORDS INDICATE THAT FINANCIAL FREEDOM CHARGED
  YOU FOR THE PREMIUM ON A HAZARD OR WIND-ONLY LENDER-
  PLACED INSURANCE POLICY COVERING YOUR RESIDENTIAL
  PROPERTY BETWEEN FEBRUARY 2, 2012 AND JULY 31, 2018. IF THIS IS
  CORRECT, AND YOU WISH TO RECEIVE A PARTIAL REFUND OF YOUR
  PREMIUM CHARGES, PLEASE COMPLETE THIS CLAIM FORM AND
  SUBMIT IT BY THE DEADLINE NOTED ABOVE.
  IF YOU ARE THE BORROWER NAMED AT THE TOP OF THIS FORM, PLEASE
  PROVIDE YOUR PREFERRED TELEPHONE NUMBER AND MOVE ON TO THE
  VERIFICATION AT THE END OF THIS FORM.

  1.       Borrower(s)’ Telephone Number




                                           1
  7140279 v2
Case 1:18-cv-01520-RMB-AMD Document 107-2 Filed 04/15/20 Page 3 of 4 PageID: 1897

                    YOUR CLAIM MUST BE SUBMITTED BY [INSERT DATE]




  IF YOU ARE:

       •   THE REPRESENTATIVE OF THE BORROWER NAMED AT THE TOP OF THIS
           FORM, OR

       •   THE REPRESENTATIVE OF THE ESTATE OF THE BORROWER NAMED AT
           THE TOP OF THIS FORM, OR

       •   YOU INHERITED THE PROPERTY LISTED AT THE TOP OF THIS FORM FROM
           THE BORROWER NAMED AT THE TOP OF THIS FORM

  PLEASE COMPLETE THE BELOW INFORMATION, COMPLETE THE
  VERIFICATION AT THE END OF THIS FORM, AND SUBMIT AN IDENTITY
  VERIFICATION AS EXPLAINED IN THE ACCOMPANYING INSTRUCTIONS:


  1.       Claimant(s)’ Name(s)




  2.       Claimant(s)’ Current Address




  3.       Claimant(s)’ Telephone Number




                                           2
  7140279 v2
Case 1:18-cv-01520-RMB-AMD Document 107-2 Filed 04/15/20 Page 4 of 4 PageID: 1898

                     YOUR CLAIM MUST BE SUBMITTED BY [INSERT DATE]




                                         VERIFICATION

      (1)      During the time period described on the Instructions for this Claim Form, I was the
               Borrower, am the representative of a Borrower, or inherited property from a
               Borrower that was listed as an additional named insured or an insured under a
               lender-placed hazard or wind-only insurance policy issued by, subscribed by, or
               procured or obtained through Balboa Insurance Company, QBE Insurance
               Company, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc.,
               MIC General Insurance Company, Seattle Specialty Insurance Services, Inc.,
               Certain Underwriters at Lloyd’s, London or Great Lakes Reinsurance (UK), PLC
               n/k/a Great Lakes Insurance SE for residential property secured by a reverse
               mortgage loan serviced by Financial Freedom (an “LPI Policy”);

      (2)      I was charged an LPI Policy premium by Financial Freedom;

      (3)      The charge for the LPI Policy was not cancelled out in full after issuance; and

      (4)      Since the issuance of the LPI Policy, my indebtedness on my residence secured by
               my security instrument has not been discharged in bankruptcy or otherwise
               extinguished.

            I hereby declare (or certify, verify, or state) under penalty of perjury that the
      information provided by me on this Claim Form is true and correct.

      Date: _______________


      ___________________________________
      (Signature of Borrower/Claimant)


      ___________________________________
      (Signature of Co-Borrower/Co-Claimant)


      Please MAIL THIS CLAIM FORM to the Gray Financial Freedom Settlement Center, P.O.
      Box ____, ___________, _____ ______-____, with a postmark of no later than ___________,
      or, if a private mail carrier is used, a label reflecting that the mail date is no later than
      __________________.


                                                   3
  7140279 v2
